Citation Nr: 0419356	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  02-16 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than April 23, 2001 
for the grant of service connection for asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel







INTRODUCTION

The veteran had active service from October 1952 to September 
1954.

This appeal arises from rating decisions of the Chicago, 
Illinois Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant an 
earlier effective date for the grant of service connection 
for asthma.

By rating decision in May 1994, the veteran's request to 
reopen a claim of service connection for asthma was denied.  
Written notice of this denial was sent to the veteran by 
letter of the same month.  In June 1994, the veteran 
requested a hearing regarding the May 1994 rating decision.  
The veteran presented testimony in July 1994 regarding the 
issue of whether new and material evidence had been submitted 
to reopen the claim of service connection for asthma.  At the 
hearing, the veteran also submitted a written statement.  A 
hearing officer's decision was issued in September 1994 which 
determined that new and material evidence had not been 
submitted relative to the claim of service connection for 
asthma.  

The representative contacted the RO in June 1999 inquiring as 
to why the veteran had never received a statement of the case 
(SOC).  By way of response, the RO issued a letter in June 
1999 indicating that a timely notice of disagreement had not 
been received within one year from the May 1994 rating 
denial.  The veteran submitted a timely notice of 
disagreement in December 1999 with regard to the RO's June 
1999 denial.  The RO, therefore, must provide the veteran 
with a statement of the case dealing with the additional 
issue of whether a timely notice of disagreement was 
submitted relative to the May 1994 rating decision.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  (When an NOD is 
filed, the Board should remand, rather than refer the issue 
to the RO for the issuance of a statement of the case.)

Moreover, as the issue of whether a timely notice of 
disagreement was filed following the May 1994 rating decision 
is inextricably intertwined with the earlier effective date 
claim for the grant of service connection for asthma, both 
claims must be referred to the RO for adjudication.  See 
Harris v. Derwinski, 1 Vet.App. 180 (1991).  Under the 
circumstances of this case, further development is necessary.  

Accordingly, the case is REMANDED to the RO for the following 
action:

With regard to the RO's May 1994 denial 
of the request to reopen the claim of 
service connection for asthma, the RO 
should readjudicate the issue of whether 
a timely notice of disagreement was 
received following the May 1994 rating 
denial.  If the RO determines that a 
timely notice of disagreement was not 
received, then the RO should issue a SOC 
as to whether a timely notice of 
disagreement was submitted following the 
May 1994 rating decision.  In the 
alternative, if the RO determines that a 
timely notice of disagreement was 
submitted following the May 1994 rating 
denial, the RO should then readjudicate 
the issue of entitlement to an effective 
date earlier than April 23, 2001 for the 
grant of service connection for asthma on 
the basis of the RO's decision that a 
timely appeal was pending from the May 
1994 rating decision.  In general, a 
statement of the case should provide the 
veteran with a discussion of how the law 
and regulations affect the RO's decision 
and a summary of the reasons and bases 
for such decision.  The veteran and his 
representative should be given an 
opportunity to respond to the statement 
of the case.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




